DETAILED ACTION
Response to Amendment
As to the amended specification, claims, and remarks received on 12/20/21, and the examiner amendment below, the previous specification objections and rejections are withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua Smith on 1/13/22.
  
The claims have been amended.  A complete listing follows:

1. (Currently Amended) A computer-implemented method executable on a processor of an analyzer comprising a plurality of motor-driven arms supporting pipettes for handling liquid, the method comprising:
	(A) causing a first pipette supported by a first arm to supply a disposable cuvette with a predetermined amount of liquid;
	(B) causing a second arm to move horizontally such that a second pipette supported by the second arm is placed above the disposable cuvette, wherein the second pipette is connected to a sensor to detect a contact of the second pipette with a surface of liquid; 
	(C) causing the second arm to move vertically, with counting pulse signals applied to a motor connected to the second arm, until the sensor detects that a tip end of the second pipette is lowered to contact with the surface of the liquid in the disposable cuvette; and
	(D) storing in a memory of the analyzer a number of pulse signals applied to the motor; and
(E) causing the analyzer to discard the disposable cuvette,
	wherein the processor is configured to cause the second pipette to aspirate a sample during a sample analysis operation by using [[use]] the number of pulse signals stored in the memory to control a vertical movement of the second pipette with respect to a sample container accommodating [[a]] the sample to be aspirated, 
wherein the steps (A) to (E) are carried out following replacement of a used pipette with the second pipette.

2. (Previously Presented) The method of claim 1, wherein the steps (A) to (E) are automatically carried out, following a startup of the analyzer, by executing a programmed sequence on the processor.

3. (Cancelled) 

4. (Original) The method of claim 1, wherein the processor is configured to use the number of pulse signals to define a lower limit of the vertical movement of the second pipette.  

5. (Original) The method of claim 1, wherein the second pipette is a replaceable metal piercing tube.

6. (Cancelled) 

7. (Previously Presented) The method of claim 1, wherein the second pipette is a replaceable metal tube and the sensor is a capacitance sensor. 

8. (Original) The method of claim 1, wherein the processor is further configured to carry out a replacement operation comprising causing the second arm to position the second pipette at a replacement position where the second pipette is able to be accessed by a user and replaced with a new one.

9. (Previously Presented) The method of claim 1, wherein the second pipette is connected to a second sensor provided to detect a collision of the tip end of the second pipette and the analyzer is configured to interrupt the step (C) in response to a detection of a collision. 

10. (Original) The method of claim 9, wherein the processor is configured to cause a display of the analyzer to show an error message in response to a detection of a collision. 

11. (Previously Presented) The method of claim 1, wherein the second pipette is used to aspirate the sample in the sample container and the processor is configured to use the number of pulse signals stored in the memory to control the vertical movement of the second pipette during a sample aspiration.

12. (Previously Presented) The method of claim 1, wherein the processor is configured to carry out a sequence of sample aspiration including:
	causing the second arm to move horizontally such that the second pipette supported by the second arm is placed above the sample container; 
	causing the second arm to move vertically such that the second pipette enters the sample container; 
	detecting a contact of the tip end of the second pipette with the surface of the liquid in the sample container;
	causing the second arm to move further below beyond the surface; and
	causing the second pipette to aspirate an amount of liquid, 
	wherein the vertical movement of the second pipette is controlled by the processor not to exceed a lower limit defined based on the number of pulse signals stored in the memory. 

13. (Original) The method of claim 12, wherein the tip end of the second pipette is formed sharp so as to penetrate a cap of the sample container.

14. (Previously Presented) The method of claim 1 further comprising checking a horizontal position of the second pipette by causing the second arm and the second pipette to be lowered until the second pipette is inserted in a hole of a pipette cleaning part without collision. 

15. (Currently Amended) A computer-implemented method executable on a processor of an analyzer comprising a plurality of motor-driven arms supporting pipettes for handling liquid, the method comprising:
	(A) causing a first pipette supported by a first arm to supply a disposable cuvette with a predetermined amount of liquid;
	(B) causing a second arm to move horizontally such that a second pipette supported by the second arm is placed above the disposable cuvette, wherein the second pipette is connected to a sensor to detect a contact of the second pipette with a surface of liquid; 
	(C) causing the second arm to move vertically, with counting pulse signals applied to a motor connected to the second arm, until the sensor detects that a tip end of the second pipette is lowered to contact with the surface of the liquid in the disposable cuvette; and
	(D) storing in a memory of the analyzer a number of pulse signals applied to the motor; and
(E) causing the analyzer to discard the disposable cuvette,
	wherein the steps (A) to (E) are automatically carried out, following a startup of the analyzer, by executing a programmed sequence on the processor, 
wherein the steps (A) to (E) are carried out following replacement of a used pipette with the second pipette, and
the processor is configured to cause the second pipette to aspirate a sample during a sample analysis operation by using [[use]] the number of pulse signals stored in the memory to control a vertical movement of the second pipette with respect to a sample container accommodating [[a]] the sample to be aspirated 

16. (Currently Amended) A sample analyzer comprising a plurality of motor-driven arms supporting pipettes for handling liquid, comprising:
a first arm supporting a first pipette that is configured to supply a disposable cuvette with a predetermined amount of liquid;
a second arm supporting a second pipette that is configured to aspirate a sample in a sample container, wherein the second arm is connected to motors so as to be movable horizontally and vertically in response to an actuation of the motors and the second pipette is connected to a sensor to detect a contact of the second pipette with a surface of liquid; and 
a processor, coupled to a memory, programmed to carry out:
(A) causing the first pipette supported by the first arm to supply the disposable cuvette with the predetermined amount of liquid;
(B) causing the second arm to move horizontally such that the second pipette supported by the second arm is placed above the disposable cuvette; 
(C) causing the second arm to move vertically, with counting pulse signals applied to at least one of the motors connected to the second arm, until the sensor detects that a tip end of the second pipette is lowered to contact with the surface of the liquid in the disposable cuvette; and
(D) storing in the memory a number of pulse signals applied to the at least one of the motors; and
(E) causing the analyzer to discard the disposable cuvette,
wherein the processor is programmed to cause the second pipette to aspirate the sample during a sample analysis operation by using [[use]] the number of pulse signals stored in the memory to control a vertical movement of the second pipette with respect to a sample container accommodating [[a]] the sample to be aspirated, 
wherein the steps (A) to (E) are carried out following replacement of a used pipette with the second pipette.

17. (Previously Presented) The sample analyzer of claim 16, wherein the steps (A) to (E) are automatically carried out, following a startup of the analyzer, by executing a programmed sequence on the processor.

18. (Cancelled) 

19. (Original) The sample analyzer of claim 16, wherein the processor is configured to use the number of pulse signals to define a lower limit of the vertical movement of the second pipette.  

20. (Original) The sample analyzer of claim 16, wherein the second pipette is a replaceable metal piercing tube.  

Allowable Subject Matter
Claims 1-2, 4-5, 7-17, 19, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a computer-implemented method executable on a processor of an analyzer with a plurality of motor-driven arms supporting pipettes for handling liquid, the method comprising: (A) causing a first pipette supported by a first arm to supply a disposable cuvette with a predetermined amount of liquid; (B) causing a second arm to move horizontally such that a second pipette supported by the second arm is placed above the disposable cuvette, wherein the second pipette is connected to a sensor to detect a contact of the second pipette with a surface of liquid; (C) causing the second arm to move vertically, with counting pulse signals applied to a motor connected to the second arm, until the sensor detects that a tip end of the second pipette is lowered to contact with the surface of the liquid in the disposable cuvette; and (D) storing in a memory of the analyzer a number of pulse signals applied to the motor; and (E) causing the analyzer to discard the disposable cuvette, wherein the processor is configured to cause the second pipette to aspirate a sample during a sample analysis operation by using the number of pulse signals stored in the memory to control a vertical movement of the second pipette with respect to a sample container accommodating the sample to be aspirated, wherein the steps (A) to (E) are carried out following replacement of a used pipette with the second pipette.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.